Motion for a stay, pending apneal, denied, as unnecessary in view of the stipulation between the parties. Motion to dispense with printing granted; the appeal will be heard on the original papers (including the typed minutes) and upon typewritten briefs. The parties are directed to file five copies and to serve one copy of their respective briefs. Motion by the American Jewish Congress to appear amicus curies granted to extent of permitting said party to file a brief on this appeal. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.